Case: 08-31071     Document: 00511085426          Page: 1    Date Filed: 04/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 20, 2010
                                     No. 08-31071
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

DAVID CHAMBERS,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                            USDC No. 5:01-CR-50074-1


Before SMITH, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent David Chambers has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967).          Chambers has not filed a response.              Our
independent review of the record and counsel’s brief discloses no nonfrivolous
issue for appeal.       Because Chambers is “subject to a statutory minimum
sentence above the upper end of his guideline range,” the district had no
authority pursuant to 18 U.S.C. § 3582(c)(2) to reduce his sentence based on the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-31071   Document: 00511085426 Page: 2       Date Filed: 04/20/2010
                                No. 08-31071

amendments to the crack cocaine Guidelines. United States v. Carter, 595 F.3d
575, 581 (5th Cir. 2010). Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                       2